Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is made on the 20th day of March, 2006, between VITA
FOOD PRODUCTS, INC., a Nevada corporation (the “Company”) and CLIFFORD BOLEN
(the “Employee”).

 

RECITALS

 

A.            The Company is engaged in the business of processing and
manufacturing cured and smoked herring and salmon products and distributing
other related products (the “Business”).

 

B.            The Company has determined that in view of the Employee’s past
experience with and services to the Company and his knowledge, expertise and
experience in finance and accounting, the Employee’s services as an executive
officer of the Company will be of great continued value to the Company, and
accordingly, the Company desires to enter into this Agreement with the Employee
as set forth herein in order to secure such continued services.

 

C.            The Employee desires to continue to serve as an executive officer
of the Company on the terms set forth herein.

 

CLAUSES

 

NOW, THEREFORE, for and in consideration of the Employee’s employment by the
Company, the above premises and the mutual agreements hereinafter set forth, the
Employee and the Company agree as follows:

 

1.             DEFINITIONS.

 

(a)           “Board” means the Board of Directors of the Company.

 

(b)           “Cause” means the Employee’s (i) commission of any act of fraud or
dishonesty relating to the business affairs of the Company; (ii) conviction of
any felony in connection with employment by the Company; or (iii) material
failure, after written notice specifying such failure and a reasonable
opportunity to cure such failure, to perform his material duties or
responsibilities hereunder.

 

(c)           “Sale” means (i) a sale of substantially all of the assets of the
Company or (ii) the sale or other transfer of beneficial ownership in one or a
series of transactions of the capital stock of the Company to a person or entity
or group of persons or entities (who are treated as a group under the federal
securities laws) and that are not owners of at least 10% of the outstanding
capital stock of the Company at the time of the transfer, such that any such
transferee (or transferees) owns more than 50% of such voting capital stock
after such transfer.

 

(d)           “Total Disability” means the Employee’s inability, through
physical or mental illness or accident, to perform the majority of his usual
duties and responsibilities hereunder (as such duties are constituted on the
date of the commencement of such

 

--------------------------------------------------------------------------------


 

disability) in the manner and to the extent required under this Agreement for a
period of at least one hundred eighty (180) consecutive days. Total Disability
shall be deemed to have occurred on the first day following the expiration of
such one hundred eighty (180) day period.

 

2.             EMPLOYMENT; DUTIES.

 

(a)           The Company agrees to employ the Employee as Chief Operating
Officer of its Vita Seafood Division and Chief Financial Officer of the Company
with the duties and responsibilities generally associated with such positions
and currently performed by the Employee and such other reasonable additional
responsibilities and positions as may be added to the Employee’s duties from
time to time by the Board consistent with the Employee’s position. The Company
reserves the right to change the Employee’s position with the Company provided
that such new position is an executive position with the Company with executive
duties.

 

(b)           During the Term, Employee shall (i) diligently follow and
implement all lawful management policies and decisions communicated by the
Board; and (ii) timely prepare and forward to the Board all reports and
accountings as may be requested.

 

3.             TERM. The term of Employee’s employment (the “Term”) shall have
commenced on January 1, 2006 (the “Effective Date”) and shall continue for a
period of three (3) years (the “Initial Term”), unless sooner terminated
pursuant to the terms of the Agreement. Thereafter, the Term will automatically
renew for successive one (1) year renewal terms (“Renewal Terms”) unless and
until the Company gives the Employee written notice of its nonrenewal of this
Agreement on or before the date nine (9) months prior to the expiration of the
then current Initial Term or Renewal Term; provided the foregoing to the
contrary notwithstanding, upon the occurrence of a Sale after December 31, 2006,
the Term shall be for a period of two (2) years from the date of such Sale.

 

4.             COMPENSATION.

 

(a)(i)        For the Initial Term, Employee shall be paid a base salary of Two
Hundred Thirty Thousand Dollars and 00/100 ($230,000) per year (the “Base
Salary”). The Base Salary shall increase on January 1, 2007 and on January 1 of
each subsequent year during the Term (each an “Anniversary Date”) by the same
percentage as the increase from the previous such Anniversary Date, based on in
the Consumer Price Index, Urban Wage Earners and Clerical Workers, All Items,
(Current Series) for the metropolitan statistical area that includes Chicago,
Illinois, as published by the U.S. Department of Labor, Bureau of Labor
Statistics. The Base Salary shall accrue and be due and payable in equal, or as
nearly equal as practicable, weekly installments or in the manner and on the
timetable which the Company’s payroll is customarily handled or at such
intervals as Company and the Employee may hereafter agree to from time to time.

 

(ii)     The Base Salary may be increased (in addition to the cost of living
increases provided under Section 4(a)(i)) from time to time and at any time by
the

 

2

--------------------------------------------------------------------------------


 

Compensation Committee, if approved by the Board, but shall in no event be
reduced or decreased.

 

(iii)    If the Term shall terminate on other than the last day of a calendar
month, Employee’s compensation for such month shall be prorated according to the
number of days during such month that occur within the Term.

 

(b)           The Employee shall be entitled to receive an annual bonus
(“Bonus”) based on the Company’s Bonus Plan, as amended from time to time, only
as approved by the Compensation Committee and by the Board. The Bonus, if any,
shall be paid on or before the 15th day of March following the calendar year for
which such Bonus is earned.

 

(c)           While Employee is performing the services described herein, the
Company shall, upon request, reimburse Employee for all reasonable and necessary
expenses incurred by Employee in connection with the performance of duties of
employment hereunder.

 

(d)           If the Company now maintains or, while Employee renders services
to the Company, establishes an incentive or other compensation plan (however
described or denominated) for the corporate, operating or executive officers or
other management of the Company, or if the Company now maintains or, while
Employee renders services to the Company, establishes any other benefit
program(s) (however described or denominated) for corporate, operating or
executive officers or other management employees of the Company, Employee shall
be eligible to fully participate in each such plan or benefit program.

 

(e)           During the Term, the Company shall provide health, medical,
disability and term life insurance to Employee in accordance with any group plan
which it now maintains or which may hereafter be established by the Company and
in which executive officers participate.

 

(f)            Employee shall receive not less than four (4) weeks paid vacation
during each twelve (12) month period of the Term. Such vacation period may be
increased from time to time and at any time by the Board but shall in no event
be shortened to less than the longest period attained by Employee at any time
during his employment.

 

5.             TERMINATION.

 

(a)           Employee’s employment may be terminated only as follows:

 

(1)           At any time after December 31, 2006, the Company may terminate the
employment of the Employee for any reason, effective upon at least 30 days
notice;

 

(2)           The Company may terminate the employment of the Employee for
Cause, in which case the termination shall be effective immediately upon notice
to the Employee;

 

3

--------------------------------------------------------------------------------


 

(3)           The Employee may terminate his employment if the Company
materially breaches this Agreement, and the Company fails to cure such breach
within thirty (30) days after the Company receives written notice specifying the
reasons for the breach;

 

(4)           The employment of the Employee will terminate upon the death of
the Employee effective on the date of death;

 

(5)           The employment of the Employee will terminate upon the Total
Disability of the Employee effective upon the expiration of the 180 days as
provided in Section 1(c) of this Agreement; or

 

(6)           The Employee may terminate his employment for any reason, upon
notice to the Company; provided, however, the Company shall have a right to set
the effective date of termination to any date no later than 60 days after
receipt of the notice.

 

(b)           If the Company terminates the employment of the Employee prior to
December 31, 2006 without Cause, the Company will be obligated to pay to the
Employee all of the compensation and benefits provided under Section 4 for the
unexpired duration of the Initial Term.

 

(c)           In the event that the Employee’s employment is terminated due to
the Employee’s death or Total Disability, the Company will be obligated to pay
to the Employee the full amount of Base Salary earned by Employee through the
effective date of termination, and any Bonus that may have been earned but not
yet paid.

 

(d)           In the event that the Employee’s employment is terminated by the
Company for Cause, or by the Employee pursuant to Section 5(a)(6) the Company
will have no obligations to pay any amount beyond the effective date of such
termination whether as Base Salary, Bonus or otherwise or to provide any
benefits arising hereunder except as required by law.

 

(e)           In the event that (i) Employee’s employment is terminated either: 
(A) by the Company other than for Cause, or (B) by the Employee as a result of
the company’s breach pursuant to Section 5(a)(3); or (ii) the Term expires and
is not renewed by the Company at the expiration of the Initial Term or any
Renewal Term, then the Employee’s employment shall terminate, and upon either
such termination under clause (i) or (ii), the Company shall continue to pay
Employee his then current Base Salary and shall continue to provide Employee
health insurance at active employee premium rates as provided in Section 4(e),
as a severance benefit, for a period of twelve (12) months from the occurrence
of any of the foregoing events (“Severance Period”), payable in accordance with
the Company’s payroll practices, provided, however, if the Employee’s employment
is terminated by the Company without Cause within ninety (90) days prior to a
Sale or within nine (9) months after the Sale, the Severance Period shall be
extended to eighteen (18) months.

 

4

--------------------------------------------------------------------------------


 

6.             CONFIDENTIAL INFORMATION. Employee acknowledges that the nature
of his engagement by the Company is such that Employee shall have access to
information of a confidential and/or trade secret nature which has great value
to the Company. Such information includes financial, manufacturing and marketing
data, business plans and methods, processes, product formulas, developmental
work, work in process, methods, trade secrets (including, without limitation,
customer lists, supplier lists and lists of customer, supplier and food broker
sources), and any other information relating to the products, services,
customers, sales or business affairs of the Company, which has value and is
treated as secret and/or confidential by the Company (the “Confidential
Information”). The Company and Employee have and will also have access to
Confidential Information of its suppliers (“Suppliers” means any persons with
whom the Company has a co-packing or joint venture relationship with or who
supplies any products or materials to the Company). Confidential Information
includes not only information disclosed by the Company or its Suppliers to
Employee in the course of employment, but also information developed or learned
by Employee during the course of employment with the Company. Confidential
Information is to be broadly defined. Confidential Information includes all
information that has or could have commercial value or other utility in the
business in which the Company or Suppliers are engaged or in which they
contemplate engaging. Confidential Information also includes all information of
which the unauthorized disclosure could be detrimental to the interests of the
Company or Suppliers, whether or not such information is identified as
Confidential Information by the Company or Suppliers. Employee agrees to keep
all Confidential Information that could be materially detrimental to the
interests of the Company or Suppliers in confidence during the term of this
Agreement and at any time thereafter and shall not use, disclose, publish or
otherwise disseminate any of such Confidential Information to any other person,
except to the extent such disclosure is (i) necessary to the performance of this
Agreement and in furtherance of the Company’s best interests, (ii) required by
applicable law, (iii) lawfully obtainable from other sources, (iv) authorized in
writing by the Company, or (v) no longer qualifies as a trade secret or
Confidential Information under applicable law. Upon termination of employment
with the Company, Employee shall deliver to the Company all documents, records,
notebooks, work papers, and all similar material containing Confidential
Information, whether prepared by Employee, the Company or anyone else.

 

7.             NON-COMPETITION. In order to protect the Confidential
Information, Employee agrees that during the term of employment, and for a
period of one (1) year thereafter, Employee will not, directly or indirectly,
whether as an owner, partner, shareholder, agent, employee, creditor, or
otherwise, promote, participate or engage in any activity or other business
directly competitive with the Company’s then existing Business, if such activity
or other business involves any use of any of the Confidential Information by
Employee.

 

8.             NON-SOLICITATION OF CUSTOMERS OR SUPPLIERS. Employee agrees that
for a period of one (1) year after the termination of employment with the
Company, Employee will not, on his own behalf or on behalf of any other
individual, association or entity, call on any of the customers of the Company
(who are customers on the date of termination of employment) for the purpose of
soliciting or inducing any of such customers to acquire (or providing to any of
such customers) any product or service provided by or to the Company, nor will
Employee in any way, directly or indirectly, as agent or otherwise, in any other
manner solicit, influence or encourage such customers or any Suppliers (who are
Suppliers on the date of

 

5

--------------------------------------------------------------------------------


 

termination of employment) to take away or to divert or direct their business
away from the Company to Employee or to any other person or entity with which
Employee is employed, associated, affiliated or otherwise related.

 

9.             NONINTERFERENCE WITH EMPLOYEES. In order to protect the
Confidential Information and as a consideration for this Agreement, Employee
agrees that during the term hereof and for a period of one (1) year thereafter,
Employee will not, directly or indirectly, induce or entice any employee of the
Company to leave such employment or cause anyone else to leave such employment.

 

10.          REMEDIES. The parties hereto agree that the services to be rendered
by Employee pursuant to this Agreement, and the rights and privileges granted to
the Company pursuant to this Agreement, are of a special, unique, extraordinary
and intellectual character, which gives them a peculiar value, the loss of which
cannot be reasonably or adequately compensated in damages in any action at law,
and that a breach by Employee of any of the terms of this Agreement will cause
the Company great and irreparable injury and damage. Employee hereby expressly
agrees that the Company shall be entitled to the remedies of injunction,
specific performance and other equitable relief to prevent a breach of this
Agreement by Employee. This Section 10 shall not be construed as a waiver of any
other rights or remedies which the Company may have for damages or otherwise.

 

11.          SEVERABILITY. In case any one or more of the provisions of this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, the same shall not affect any other provision of this Agreement,
but this Agreement shall be construed as if such invalid or illegal or
unenforceable provision had never been contained herein.

 

12.          ASSIGNMENT. This Agreement and the rights and obligations of the
parties hereunder may not be assigned by either party hereto without the prior
written consent of the other party hereto.

 

13.          NOTICES. Except as otherwise specifically provided herein, any
notice required or permitted to be given to Employee pursuant to this Agreement
shall be given in writing, and personally delivered or mailed to Employee by
certified mail, return receipt requested, at the address set forth below
Employee’s signature on this Agreement or at such other address as Employee
shall designate by written notice to the Company given in accordance with this
Section 13, and any notice required or permitted to be given to the Company
shall be given in writing, and personally delivered or mailed to the Company by
certified mail, return receipt requested, addressed to the Company at the
address set forth under the signature of the President of the Company or his
designee on this Agreement or at such other address as the Company shall
designate by written notice to Employee given in accordance with this Section
13. Any notice complying with this Section 13 shall be deemed received upon
actual receipt by the addressee.

 

14.          WAIVER. The waiver by either party hereto of any breach of this
Agreement by the other party hereto shall not be effective unless in writing,
and no such waiver shall operate or be construed as the waiver of the same or
another breach on a subsequent occasion.

 

6

--------------------------------------------------------------------------------


 

15.          GOVERNING LAW. This Agreement and the rights of the parties
hereunder shall be governed by and construed in accordance with the laws of the
State of Illinois.

 

16.          BENEFICIARY. All of the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
parties hereto and their respective successors, heirs, executors, administrators
and permitted assigns.

 

17.          ENTIRE AGREEMENT. This Agreement embodies the entire agreement of
the parties hereto relating to Employee’s employment by the Company in the
capacity herein stated and, except as specifically provided herein, no
provisions of any employee manual, personnel policies, Company directives or
other agreement or document shall be deemed to modify the terms of this
Agreement unless the parties specifically agree otherwise in writing by citing
to this Agreement. No amendment or modification of this Agreement shall be valid
or binding upon Employee or the Company unless made in writing and signed by the
parties hereto. All prior understandings and agreements relating to Employee’s
employment by the Company, in whatever capacity, are hereby expressly
terminated.

 

18.          CONFIDENTIALITY. The terms, conditions and existence of this
Agreement shall be confidential.

 

IN WITNESS WHEREOF, Employee and the Company have executed and delivered this
agreement as of the date first shown above.

 

EMPLOYEE:

 

THE COMPANY:

 

 

 

CLIFFORD BOLEN

 

VITA FOOD PRODUCTS, INC.

 

 

 

/s/ Clifford Bolen

 

By:

/s/ Stephen Rubin

 

 

 

 

Address:

 

 

Printed Name:

 Stephen Rubin

 

 

 

 

 

 

 

 

Title:

 President

 

 

 

 

 

 

 

 

Address:

2222 West Lake Street

 

 

 

 

Chicago, IL 60612

 

7

--------------------------------------------------------------------------------